                 Case 2:20-cv-01045-TLF Document 33 Filed 11/02/20 Page 1 of 4




1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    WILLIAM L HARRIS,
                                                          Case No. C20-1045 TLF
7                             Plaintiff,
            v.                                            ORDER GRANTING LEAVE TO
8                                                         AMEND
     CITY OF KENT,
9
                              Defendants.
10

11          This matter comes before the Court on plaintiff’s motion for leave to amend the

12   complaint. Dkt. 25. Defendants have filed a response opposing plaintiff’s motion (Dkt.

13   27) and plaintiff has filed a reply in support of the motion (Dkt. 28). For the reasons set

14   forth below, the Court GRANTS plaintiff’s motion for leave to amend and accepts

15   plaintiff’s amended complaint (Dkt. 30).

16                      I.     FACTUAL AND PROCEDURAL BACKGROUND

17          Plaintiff filed his pro se complaint on June 25, 2020 alleging a cause of action

18   under 42 U.S.C. § 1983. Dkt. 1. On July 27, 2020 plaintiff filed a motion for summary

19   judgment. Dkt. 12. Defendants have filed a cross-motion for summary judgment. Dkt.

20   14.

21          The Court’s current pretrial scheduling order allows the parties until November 6,

22   2020 to amend their pleadings. Dkt. 29.

23

24

25

26   ORDER GRANTING LEAVE TO AMEND - 1
              Case 2:20-cv-01045-TLF Document 33 Filed 11/02/20 Page 2 of 4




1           Plaintiff filed a motion for leave to amend the complaint but did not include a

2    proposed amended complaint as required by Local Civil Rule 15. Dkt. 25. Defendants

3    opposed plaintiff’s motion for leave to amend arguing that the Court should deny leave

4    to amend the complaint for failure to follow the Local Rules and because plaintiff’s

5    amended complaint would be futile or subject to dismissal. Dkt. 27. Plaintiff filed a reply

6    in support of the motion. Dkt. 28.

7           Plaintiff has now filed an amended complaint, within the Court’s deadline of

8    November 6, 2020. Dkt. 30. Defendants have moved to strike the amended complaint

9    because plaintiff filed the complaint without the Court’s leave to file the amended

10   complaint and because the amended complaint is subject to dismissal. Dkt. 32.

11                                        II.    DISCUSSION

12          Pursuant to Federal Rule of Civil Procedure 15(a), after an initial period for

13   amendment as of right, pleadings may be amended only with the opposing party’s

14   written consent or by leave of the court. Leave to amend should be freely given when

15   justice so requires. Fed.R.Civ.P. 15(a)(2); Desertrain v. City of Los Angeles, 754 F.3d

16   1147, 1154 (9th Cir. 2014) (“[T]his policy is to be applied with extreme liberality.”)

17          The Court must consider five factors when determining the propriety for leave to

18   amend: bad faith, undue delay, prejudice to the opposing party, futility of amendment,

19   and whether the plaintiff has previously amended the complaint. Desertrain, 754 F.3d at

20   1154; Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004). Additionally, for each of

21   these factors, the party opposing amendment has the burden of showing that

22   amendment is not warranted. DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th

23   Cir. 1987); see also Richardson v. United States, 841 F.2d 993, 999 (9th Cir. 1988).

24

25

26   ORDER GRANTING LEAVE TO AMEND - 2
              Case 2:20-cv-01045-TLF Document 33 Filed 11/02/20 Page 3 of 4




1           There is no evidence that plaintiff seeks to amend the complaint in bad faith or to

2    cause delay. Plaintiff complied with the Court’s pretrial scheduling order -- he filed his

3    motion to amend the complaint and also submitted the proposed amended complaint

4    before November 6, 2020. Dkt. 25, 29, 30. Additionally, defendants have not shown that

5    they will be prejudiced if plaintiff is granted leave to amend. Although the parties have

6    been engaged in motion practice, the parties are still at an early stage of this litigation,

7    and it does not appear that the parties have engaged in meaningful discovery.

8           Further, plaintiff is a pro se litigant. “Presumably unskilled in the law, the pro se

9    litigant is far more prone to making errors in pleading than the person who benefits from

10   the representation of counsel.” Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987). A

11   pro se plaintiff’s pleading is ultimately held “to a less stringent standard than formal

12   pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). Accordingly,

13   the Court construes plaintiff’s amended complaint (Dkt. 30) as the proposed amended

14   complaint required by Local Rule 15.

15                                        III.   CONCLUSION

16          Accordingly, pursuant to Fed. R. Civ. P. 15(a), the Court ORDERS:

17          1) Plaintiff’s motion for leave to amend (Dkt. 25) is GRANTED;

18          2) Plaintiff’s amended complaint (Dkt. 30) shall now be plaintiff’s operative

19             complaint;

20          3) Defendants’ motion to strike (Dkt. 32) is DENIED;

21

22

23

24

25

26   ORDER GRANTING LEAVE TO AMEND - 3
             Case 2:20-cv-01045-TLF Document 33 Filed 11/02/20 Page 4 of 4




1          4) The Clerk is directed to strike the pending motions for summary judgment

2             (Dkt. 12, 14) as moot, in light of the Court’s Order to Show Cause, and the

3             filing of the amended complaint.

4          Dated this 2nd day of November, 2020.

5

6

7                                                  A
                                                   Theresa L. Fricke
8                                                  United States Magistrate Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   ORDER GRANTING LEAVE TO AMEND - 4
